FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAUDIEL AMAYA-URBINA,                             No. 08-70489

               Petitioner,                        Agency No. A098-570-293

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Maudiel Amaya-Urbina, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. This court reviews de

novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). This court reviews factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      We reject petitioner’s claim that he is eligible for asylum or withholding of

removal based upon an anti-gang political opinion or his membership in a

particular social group. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009); Santos-Lemus v. Mukasey, 542 F.3d 738, 744-47 (9th Cir. 2008).

Accordingly, because petitioner failed to demonstrate that he was or will be

persecuted on account of a protected ground, we deny the petition as to his asylum

and withholding of removal claims. See Barrios, 581 F.3d at 856.

      Substantial evidence supports the agency’s denial of CAT protection

because petitioner failed to show it is more likely than not that he would be

tortured if returned to El Salvador. See Santos-Lemus, 542 F.3d at 747-48.




                                          2                                     08-70489
      Finally, we reject petitioner’s allegation that the BIA issued a streamlined

decision because it is belied by the record. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                           3                                   08-70489